DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William Brooks on 06/02/2022.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 03/28/2022. 

1. (Currently Amended) A display device comprising: 
a substrate; 
a plurality of sub-pixels arranged on the substrate; 
a light-emitting device comprising a light-emitting layer disposed in each of the plurality of sub-pixels; 
a thin film encapsulation layer covering the light-emitting layer in each of the plurality of sub-pixels; 
a black matrix disposed around the plurality of sub-pixels; and 
an optical sensor disposed on the substrate, the optical sensor comprising a sensing portion for sensing light emitted from a light source, 
wherein the black matrix comprises a plurality of openings, through which light emitted from the light source passes, in a path through which the light is received by the sensing portion via an input object which is in contact with a layer over the substrate, 
wherein the light source comprises a light-emitting device comprising at least one of light-emitting layers arranged in the plurality of sub-pixels, and 
wherein the black matrix comprises a first black matrix and a second black matrix in the same layer and spaced apart from each other in a direction parallel to the substrate, the first black matrix having the plurality of openings and being arranged in an area between the light-emitting device and an adjacent light emitting device comprising at least one of light-emitting layers.

6. (Currently Amended) The display device of claim 1, wherein the plurality of sub- pixels comprise a red sub-pixel, a green sub-pixel, and a blue sub-pixel, 
wherein the first black matrix is disposed in a non-light-emitting area around the red sub-pixel and the green sub-pixel

8. (Currently Amended) A display device comprising: 4Application No.: 17/142,074 Reply dated March 28, 2022 Response to Office Action of January 21, 2022 
a substrate having a display area, in which a plurality of sub-pixels are arranged, and a non-display area extending from the display area; 
a thin film encapsulation layer covering the display area; 
a black matrix in a non-light-emitting area between adjacent sub-pixels; and 
an optical sensor under the black matrix, the optical sensor comprising a sensing portion for sensing light emitted from a light source, 
wherein the black matrix comprises a plurality of openings, through which light emitted from the light source passes, in a path through which the light is received by the sensing portion via an input object which is in contact with a layer over the substrate, 
wherein the light source comprises a light-emitting device comprising at least one of light-emitting layers arranged in the plurality of sub-pixels, and 
wherein the black matrix comprises a first black matrix having the plurality of openings and a second black matrix in the same layer and spaced apart from each other in a direction parallel to the substrate, the first black matrix being arranged in an area between the light-emitting device and an adjacent light emitting device comprising the light-emitting layer and an adjacent light emitting device comprising at least one of light-emitting layers.


Allowable Subject Matter

Claims 1-4 and 6-9 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a display device comprising: a black matrix disposed around the plurality of sub-pixels; an optical sensor comprising a sensing portion for sensing light emitted from a light source, wherein the light source comprises a light-emitting device comprising at least one of light-emitting layers arranged in the plurality of sub-pixels, and wherein the black matrix comprises a first black matrix and a second black matrix in the same layer and spaced apart from each other in a direction parallel to the substrate, the first black matrix having the plurality of openings and being arranged in an area between the light-emitting device and an adjacent light emitting device comprising at least one of light-emitting layers in combination with the rest of the limitations of the claim.

After completing a thorough search of independent claim 8, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a display device comprising: a black matrix in a non-light-emitting area between adjacent sub-pixels; wherein the light source comprises a light-emitting device comprising at least one of light-emitting layers arranged in the plurality of sub-pixels, and wherein the black matrix comprises a first black matrix having the plurality of openings and a second black matrix in the same layer and spaced apart from each other in a direction parallel to the substrate, the first black matrix being arranged in an area between the light-emitting device and an adjacent light emitting device comprising the light-emitting layer and an adjacent light emitting device comprising at least one of light-emitting layers in combination with the rest of the limitations of the claim.

The closest prior arts on record are Xu (US-20190050621-A1), Zhang (US-20170372113-A1) and Kimura (US-20160364082-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 2-4, 6-7 and 9  are also allowed being dependent on allowable claims 1 or 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claims 1-2 and 6-10 have been considered but are moot due to the application being in condition for allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897